Title: From Thomas Jefferson to Richard Henry Lee, [16?] March 1781
From: Jefferson, Thomas
To: Lee, Richard Henry



Sir
[16 March 1781]

I must beg the favor of you to procure for me the advice of assembly on the inclosed matter on the first meeting this morning. Will you be so good also as to intimate to the Speaker of the Senate that immediate dispatch is requisite on any resolution which the delegates may think proper to send them.
I am with much esteem Sir Your obt Sevt.,

Th: Jefferson


P.S. This being intended for a private letter I will mention to you  that the information of the arrival of the Marquis was premature. 30 of his Men arrived at York who parted with him off Patuxent.

